Name: 80/764/EEC: Commission Decision of 8 July 1980 establishing the schedule of tables and definitions relating to intermediate statistical surveys of areas under vines
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  agricultural activity
 Date Published: 1980-08-16

 Avis juridique important|31980D076480/764/EEC: Commission Decision of 8 July 1980 establishing the schedule of tables and definitions relating to intermediate statistical surveys of areas under vines Official Journal L 213 , 16/08/1980 P. 0028 - 0033 Finnish special edition: Chapter 3 Volume 12 P. 0088 Greek special edition: Chapter 03 Volume 30 P. 0087 Swedish special edition: Chapter 3 Volume 12 P. 0088 Spanish special edition: Chapter 03 Volume 18 P. 0303 Portuguese special edition Chapter 03 Volume 18 P. 0303 COMMISSION DECISION of 8 July 1980 establishing the schedule of tables and definitions relating to intermediate statistical surveys of areas under vines (80/764/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines (1), and in particular to Article 5 (5) and Article 6 (7) thereof, Whereas, pursuant to Article 5 (5) of Regulation (EEC) No 357/79, the Member States must submit the results of the intermediate surveys in the form of a schedule of tables to be adopted in accordance with the procedure laid down in Article 8 of that Regulation; Whereas, in order to ensure comparability of the data given in these tables, certain definitions relating to the intermediate surveys should be laid down; Whereas, pursuant to Article 6 (7) of Regulation (EEC) No 357/79, the information referred to in Article 6 must be forwarded to the Commission in the form of a schedule of tables to be adopted in accordance with the procedure laid down in Article 8 of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The form of the schedule of tables for the intermediate surveys on areas under vines and for the data referred to in Article 6 of Regulation (EEC) No 357/79 shall be as laid down in Annex I. Article 2 The definitions relating to the intermediate surveys shall be as laid down in Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 July 1980. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No L 54, 5.3.1979, p. 124. ANNEX I TABLE 5 AREA UNDER WINE-GRAPE VARIETIES BROKEN DOWN BY TYPE OF PRODUCTION AND BY YIELD CLASS IN ha >PIC FILE= "T0013517"> TABLE 6 CHANGES IN AREAS UNDER WINE-GRAPE VINES BROKEN DOWN BY TYPE OF PRODUCTION AND BY YIELD CLASS DURING THE WINE-GROWING YEAR 19.. / ..., IN ha >PIC FILE= "T0013518"> TABLE 7 PRODUCTION IN hl FROM THE AREA UNDER WINE-GRAPE VINES BROKEN DOWN BY YIELD CLASSES AND MEAN NATURAL ALCOHOLIC STRENGTH ESTIMATED IN ACCORDANCE WITH THE TYPE OF PRODUCTION FOR THE WINE-GROWING YEAR 19.. / ... >PIC FILE= "T0013519"> TABLE 8 ESTIMATED TREND IN PRODUCTION FROM THE AREA UNDER WINE-GRAPE VINES BY TYPE OF PRODUCTION AND YIELD CLASS OVER THE WINE-GROWING YEARS 19.. / ... TO 19.. / ... >PIC FILE= "T0013520"> ANNEX II Within the meaning of this Decision, the following definitions apply: (a) holding: a technico-economic unit under a single management and producing agricultural products; (b) area cultivated: the total area of land under vines, in production or not yet in production, intended for the production of grapes and/or vegetative propagation material for vines and subjected to regular cultivation to obtain a marketable product; (c) area under wine-grape varieties for quality wines psr: area under wine-grape varieties suitable for the production of quality wines produced in specified regions (psr) conforming to the provisions of Council Regulation (EEC) No 338/79 of 5 February 1979 (1) and to the provisions laid down to implement this Regulation, as well as to the national provisions taken in application of Article 19 of this same Regulation; (d) area under wine-grape varieties for other wines: area under wine-grape varieties cultivated for the production of wines other than quality wines psr; (e) wine-growing year: the wine-growing year begins on 1 September and ends on 31 August; (f) wine-grape varieties: as defined in Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties (2); (g) grubbing: complete removal of all roots on an area planted with vines; (h) discontinuation: cessation of regular cultivation operations on the areas planted with vines to obtain a marketable product; (i) planting: definitive establishment of vine plants or parts of plants, grafted or not, with a view to production of grapes or the establishment of a parent vine for root-stock; (l) replanting right: the right to replant vines as a single crop on an area equivalent to that grubbed, under the circumstances laid down by Regulation (EEC) No 337/79 over the period of the eight wine-growing years following the year during which the grubbing, duly declared, took place; (m) replanting: planting of vines in accordance with a right of replanting; (n) new planting: vine planting which does not correspond to the definition of replanting given in (m). (1)OJ No L 54, 5.3.1979, p. 48. (2)OJ No L 54, 5.3.1979, p. 75.